Citation Nr: 0216252	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
January 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota.  The M&ROC, in 
pertinent part, denied entitlement to service connection for 
PTSD.

In January 2002 the M&ROC granted entitlement to service 
connection for major depression with assignment of a 30 
percent evaluation effective July 28, 1999.

The veteran provided oral testimony before the undersigned 
Member of the Board at the M&ROC in August 2002, a transcript 
of which has been associated with the claims file.


FINDING OF FACT

There is no competent medical evidence of PTSD linked to the 
veteran's military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.303, 3.304 (2001) and as amended at 67 Fed. 
Reg. 10331-10332 (March 7, 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record reflects that the veteran did not seek to 
establish service connection for any psychiatric disorder in 
his initial claim for VA compensation in February 1995.  The 
claims for increase that he pursued through late 1995 did not 
include any reference to a psychiatric disorder.  

The M&ROC received the veteran's initial claim for service 
connection of PTSD in July 1999.  He asserted that he was 
treated in service for "stress related problems" and that 
VA was now treating him.  He recalled the duties and 
responsibilities when he served in mortuary affairs.  The 
record contained his September 1998 correspondence entitled 
"My Bicycle Crusade Protest" that described an event on 
July 22, 1997 when he was departing Japan on a flight to 
Korea and subsequent events.  In an April 1998 letter to a 
United State Senator he wrote that since his traumatizing 
experience he had received counseling and therapy for PTSD.  
He stated in a September 1997 letter that a VA clinician 
diagnosed him as suffering with PTSD as a result of his 
experience with a Japanese immigration official.  An August 
1997 letter described the July 1997 incident in detail.  

The VA clinical records beginning in 1998 were received and 
showed a clinical psychologist was seeing him on a regular 
basis.  The clinician noted in August 1998 that the veteran 
stated he had additional complications in putting closure on 
his traumatic experience.  It was noted that a "traumatic 
stress response" was triggered by a dispute that officials 
in another country had with his version of an event.  Later 
in 1998 it was reported that the veteran still obsessed about 
an event that had occurred 18 months earlier in Japan.  The 
diagnosis included adjustment reaction with depressed/anxious 
mood.  The following year through mid 1999 the reports show 
the diagnosis was dysthymia.  It was reported that he had 
experienced increased anger and depression over his bad 
experience in Japan.  On another occasion he reported that a 
Japanese immigration official exposed him to what he 
considered a "life threatening experience".  

In disagreeing with the rating determination of August 1999, 
the veteran asserted that VA had diagnosed PTSD, that the VA 
clinician had done a work-up of his childhood, military and 
post military adversities and linked them together to 
determine the bases of his PTSD.  According to the veteran 
this clinician, whom he identified, found several traumatic 
incidents during his military career which had caused him 
continuous metal frustration and discomfort.  He sated that 
the VA clinician concluded that the seven years he worked in 
mortuary affairs on active duty caused a lot of his 
psychological imbalances.  He also asserted that his PTSD was 
misdiagnosed during military service.  

In December 2000 the VA clinical psychologist reported that 
he had provided psychological services to the veteran since 
August 1997 for a major stress response to an identifiable 
stressor.  According to the report, this was an event in July 
1997 when the veteran was detained, taken into custody, 
harassed, intimidated and threatened by a Japanese customs 
official.  The veteran reportedly characterized the event as 
terrifying and as a result of it he began to have stressful 
intrusive thoughts, unpleasant physiological arousal.  
According to the report, he was overly suspicions of people 
generally and easily aroused to anger.  The clinician stated 
he was symptomatic of post-traumatic stress and the weekly 
sessions were now monthly and primarily supportive in nature. 

The veteran's correspondence dated in July 2001 elaborated 
upon information contained in military personnel records that 
he asserted showed his problems with nightmares, depression, 
stress and anxiety having begun during military service.  The 
representative's statement in June 2001 also referred to 
information in service records.

The M&ROC obtained a psychiatry examination in August 2001 
that included a review of the claims folder and medical 
records.  The examiner noted the pertinent psychiatric 
history during and since military service, and that the 
veteran was not receiving Social Security disability.  

According to the report he related difficulties with 
supervisors throughout his military career and to stressful 
periods in mortuary affairs and situational stress regarding 
legal action.  It was noted that he dated much of his 
difficulties to a July 1997 incident when he was flying as a 
military retiree on a military aircraft, and that he began to 
have significant depressive symptoms after that incident. 

The examiner stated that the veteran did not have any mental 
disorder that could be attributed to his military service, 
and that his current episode of major depression that was 
related to an incident as a military retiree started in 1997.  
The examiner stated that his personality disorder had been an 
ongoing problem that was not attributed to military service.  
The multiaxial diagnosis was major depression, moderate, 
recurrent, nonservice-connected on Axis I and personality 
disorder, not otherwise specified with paranoid feature, 
nonservice-connected on Axis II.  The veteran in subsequent 
correspondence complained about the conduct of the 
examination.

In September 2001, a VA clinical psychologist reviewed the 
examination report, the veteran's medical records and the 
claims file.  The clinical psychologist opined, in essence, 
that the veteran had major depression first shown during 
military service that it was resolved at the time of 
discharge and resurfaced after the incident in 1997.  It was 
the clinical psychologist's opinion that the veteran did not 
have PTSD, did not meet the current diagnostic criteria for 
it, and did not have current symptoms consistent with the 
diagnosis.  The clinician also found that his contentiousness 
and paranoia shown in dealings with people and situations 
were indicative of a personality disorder with paranoid and 
narcissistic features.  In summary the clinical psychologist 
opined that the veteran did not have PTSD but that it was at 
least as likely as not that major depression had its onset 
during military service.  

The veteran wrote early in 2002 continuing to complain about 
the August 2001 VA examination.  In addition he mentioned 
that another VA clinical psychologist had reaffirmed the 
diagnosis of PTSD in December 2000. 

The transcript (T) of the August 2002 Board hearing shows the 
veteran recalled events that occurred during service, mental 
health treatment he received and the VA diagnosis of PTSD (T 
2-3, 8-9 and 13).  He related that he continued to see the 
same VA clinician on a regular basis and he complained about 
a previous VA examination (T 10-11).


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f) as amended effective March 7, 
2002, 67 Fed. Reg. 10330-10332 (March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  

VA has issued final regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  According 
to Congress it was intended that the VCAA will apply to 
pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA records that are 
relevant to the current appeal.  There appears to be no basis 
for further delay since the record is supplemented with 
probative evidence that shows VA and the appellant, in part, 
met the obligation to assist with regard to development of 
the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes VA examination 
reports that address the questions of the existence of PTSD 
and a nexus to military service.  


Collectively they are adequate since both examiners reviewed 
the claims folder and medical record and the examiner who did 
not interview the veteran did not state that this was a 
factor that in any way affected the value of the opinion or 
the conclusions reached. 

In summary, the record shows that the M&ROC, through the 
December 2000 and January 2002 supplemental statements of the 
case, gave the appellant a discussion of the evidence 
considered and reasoning that supported its determination.  
In addition the August 1999 and January 2002 rating decisions 
provided him with notice of the evidence considered regarding 
the issue, and of the reasoning for the rating 
determinations.  

Through the statement of the case in September 2000 and other 
correspondence pertinent to the current claim, the M&ROC 
essentially provided him with a comprehensive explanation of 
the evidence needed to support the claim which turned on 
medical nexus evidence.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim.  The M&ROC was 
conscientious in developing the record, notifying the veteran 
regarding needed information and requesting relevant 
information and in so doing substantially complied with the 
notice of the respective responsibility for gathering or 
identifying the type of evidence relevant to establishing 
service connection for PTSD in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thus, in light of his action and the development completed at 
the M&ROC, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  He mentioned the 
opinion of a VA clinician regarding the existence of PTSD, 
which is on file, and he did not indicate at the hearing or 
in correspondence that a more recent nexus opinion had been 
provided in connection with his ongoing treatment.  

Thus the Board does not see any potential for prejudice in 
not having current treatment reports or the report of 
hospitalization as the neither the veteran, nor the notice of 
admission, indicated it was relevant to the claimed nexus of 
PTSD to military service.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  


Service connection

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

Here, the Board concludes that the veteran does currently 
have a diagnosis of PTSD.  He reported having experienced 
stressors during service which are not disputed.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  YR v. West, 11 Vet. 
App. 393 (1998) holds that to establish service connection 
for PTSD, an opinion by a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  However, here the 
question of importance is not whether stressors occurred or a 
competent diagnosis but rather a nexus to military service.  
The diagnosis and nexus elements must be established through 
competent medical evidence.  The veteran, as a lay person, is 
not competent to provide an opinion regarding medical nexus.  
The record reflects that service medical records were 
carefully reviewed as examiners identified the pertinent 
records in evaluating the claim.

The amendment of section 3.304(f) in 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to mental disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Harth 
v. West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror. 

The record shows a VA clinician did find PTSD but two other 
VA examiners did not find PTSD.  He did have support for the 
PTSD diagnosis from a psychologist who interviewed him, 
reviewed the record and has continued to treat him.  The VA 
examiners in each instance presumably were aware of the 
applicable diagnostic criteria in effect and took them into 
account.  Cohen, 10 Vet. App. at 140.  The examinations 
occurred after the regulatory changes in the psychiatric 
rating criteria and the examiners undoubtedly were aware of 
the elements set forth in section 3.304(f) as to PTSD 
service-connection claims.  See Cohen, 10 Vet. App at 138-40.  
The changes to section 3.304(f) in 1999 are not relevant here 
and the recent amendment in 2002 was not a material 
substantive change.  

The evidentiary record shows that prior to 1997 there was no 
indication in the record of PTSD, and VA examiners concluded 
that PTSD was not shown based on independent evaluation of 
the record.  Neither examiner made a provisional diagnosis of 
PTSD.  

A diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection as is 
current existence of the disability.  The record is 
sufficient to find the disability reasonably exists in this 
case based on the competent evidence for and against the 
diagnosis and application of the benefit of the doubt rule.  

However, the Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  See for example Patton v. West, 12 Vet. 
App. 272, 280 (1999).  The diagnosis of PTSD linked to 
service is not established since the record does not include 
competent nexus evidence.  The medical evidence during and 
since service was evaluated and found to support major 
depression of service inception but not PTSD linked to 
service.  The medical evidence, the veteran's statements and 
military records and medical reports were weighed in 
evaluating the claim of PTSD linked to service.  

A veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
See for example the discussion in Patton, 12 Vet. App. at 
280-82 and in Cohen, 10 Vet. App. at 142-43 and Gaines v. 
West, 11 Vet. App. 353, 358-60 (1998).  The Board is bound by 
the regulations and the implied standard of proof for service 
connection under section 3.304(f).  The credibility and 
weight to be attached to evidence is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board has taken into account the comprehensive 
diagnostic assessments of record to reach a determination as 
to whether the veteran has PTSD and whether it is linked to 
service.  

The VA examiners appeared to have been thorough in the 
assessment and identification of the veteran's psychiatric 
disability.  The examiners considered the material evidence, 
and appeared to reflect significant knowledge and skill in 
analysis of the pertinent data in not finding PTSD linked to 
military service.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  This was a consistent finding across three 
examinations.  


The weight to be attached to a medical opinion is an 
adjudication determination.  Guerrieri, supra.  Thus, the 
favorable opinion in 2000 found PTSD but linked it to an 
event after service.  There was no equivocation in the 
psychologist's opinion regarding the stressor.  Thus the 
conclusion of PTSD related to post service events is of no 
greater value to the veteran than the other examiners who did 
not find PTSD.  

In summary, the treating VA clinician did not find an 
inservice stressor responsible for PTSD either in the 
December 2000 comprehensive opinion or in the clinical 
reports.  A nonservice-related stressor is reported and 
several examinations including a comprehensive VA evaluation 
appeared to take into account the veteran's entire history in 
not finding PTSD related to military service.  It is 
noteworthy that the veteran wrote in 1997 that the VA 
clinician found PTSD linked to the incident after service 
which contradicts his assertion that the examiner found PTSD 
linked to his military service.  

Thus, the Board concludes the crucial nexus element that must 
be present to support service connection is not shown and 
that, for reasons stated, the preponderance of the evidence 
is against the claim.  Accordingly the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

